DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and/or amendments filed on 03/07/2019 are acknowledged. Claims 1-20 are pending, claims 7-20 are withdrawn.

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/01/2019.
Applicant's election with traverse of the invention of Group I (claims 1-6) in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that the office has not supported its allegation that any of the inventions are separate or distinct This is not found persuasive because the office provided reasons and support for the distinction between the different inventions claimed. Applicant argued that: “the Office has not supported its allegation that "the product can be made by a materially different method such as by incorporating the magnetic material through chelation and surface conjugation," with any evidence of the feasibility of this result. The Office has merely stated a conclusion. Accordingly, the Office has not shown the requirements of § 806.05(f)(B), and has failed to meet its burden for the restriction requirement.” In response to this argument it is noted that the method of making is directed to a fluorophore while the product is directed to a agents outside the scope of this method including magnetic agents and thus the reason set forth for making the nanotherapeutic flows directly from the claims as the invention of group I can comprise a magnetic agent and the invention of group II does not provide for making such an agent and only for a fluorescent agent, further method steps set forth making magnetic agents but do so through impregnation, isomorphous substitution, or enforced impregnation none of which are simply chelates coated on the substrate. The art of MPharm used in the rejections below teaches the use of gadolinium chelates to make porous silicates MRI active using Gd-Si-DTTA coatings and thus the rationale set forth is indeed an alternate way of making such materials. Regarding groups I and III the methods clearly set forth the requirement of imaging steps while the product provides multiple functions that can act alone such as the drug delivery stated and no further imaging must occur for such a product to function thus providing for the use of the product in a materially different process than that set forth. Regarding Groups I and IV the product of Group I is an imaging and therapeutic agent and the methods of group IV are drawn to oxidative dehydrogenation which are unrelated on their face and providing for oxidation of materials in the products would likely destroy most drugs and/or imaging agents. Regarding groups I and V the products do not share the same structure including different elements in their makeup and are even stated to have unrelated functions of oxidative dehydrogenation catalysts and nanotherapeutics. Regarding groups II-IV none of the methods share the same active steps, function, nor effects and thus this same reasoning for distinctness previously set forth still appears valid. Regarding groups II and V and III and V the oxidative catalysts are not stated to be nor do they show any intent of use as therapeutics and through providing oxidative dehydrogenation would likely negatively interact with many drugs susceptible to oxidation and thus the reasoning for distinctness previously set forth still appears valid. Regarding groups IV and V, as previously set forth, oxidative dehydrogenation could be completed by any number of other catalysts such as platinum, zinc titanate, etc. thus providing distinctness of the groups. Applicant further argues that the search for all of the different inventions would not be a serious burden. In response it is noted that all of the different inventions are distinct with patentable differences between them as discussed above and would require independent search of different databases classes and subclasses and thus would provide for a serious burden were restriction not required.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2019 has been considered by the examiner in this case.

Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huiyong, C., et al., (Microporous and Mesoporous Materials, 2009) in view of Wang, Y., et al., (Nanomedicine, 2015).
Huiyong teaches ZSM-5 MCM-41 composite mesoporous silicon nanoparticles (MSNs) having a stereoregular lattice with main pores of 4.8 nm, pore walls or 1.6 nm thick, a surface area of 839 m2/g, and a pore volume of 0.81 cm3/g, compare instant claims 1 and 3. (See page 399, paragraph 3 and figure 2.) Huiyong teaches that the silica materials can be used in controlling the release of medicines or drug targeting, compare instant claim 1. (See page 396, paragraph 1.) Huiyong teaches that the formula for the particle has a molar ratio of 1 SiO2 unit to 0.033 Al2O3 units, compare instant claim 2.
Huiyong does not teach coating the composites with silanes nor loading the particles with rhodamine B isocyanate or iron MRI moieties.
Wang teaches the use of mesoporous silica particles for drug delivery and biomedical applications. (See title.) Wang teaches that by coating silica materials with organosilanes the interaction between drug molecules and the silane functional groups delays drug dissolution from mesoporous silica nanoparticles (MSNs) and enables more sustained release, compare instant claim 1. (See page 315, paragraph 2.) Wang teaches that MSNs can be conjugated to dyes such as rhodamine B isothiocyanate and FITC allowing for local bioimaging with the particles to determine pH in cells, compare instant claim 5. (See page 321, paragraph 2.) Wang teaches that MSNs can also be conjugated to superparamagnetic iron oxide nanoparticles through acid labile bonds acting as caps for the silica particle pores to control drug release at acidic sites, compare instant claim 6. (See page 318, paragraph 4.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the mesoporous drug delivery nanoparticles of Huiyong with the silane coatings and iron oxide nanoparticles taught by Wang in order to control drug release from the particle using iron oxide caps as well as silanes that slow drug release from the particles. One of ordinary skill in the art would have been motivated to make this combination in order to improve control over the drug release from the particles. It would have also been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further include dyes such as rhodamine B isothiocyanate and FITC as taught by Wang to allow for the particles to image the in vivo pH where the particles are located. One of ordinary skill in the art would have been motivated to make this combination in order to monitor the pH where the particles accumulate such as at acidic sites to verify they reach and release at their intended target sites. One of ordinary skill in the art would have had a predictable expectation of success in making these modifications as Huiyong already teaches mesoporous silica nanoparticles used for drug delivery and Wang teaches common modifications provided to such silica based drug carriers to improve drug release and allow imaging of such particles when used.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huiyong, C., et al., (Microporous and Mesoporous Materials, 2009) in view of Wang, Y., et al., (Nanomedicine, 2015) as applied to claims 1-3 and 5-6 above, and further in view of Simonetti, S., et al., (Appl. Phys. A., 2012).
Huiyong and Wang teach drug delivery ZSM-5/MCM-41 nanoparticles comprising further dyes, iron oxide particles, and silanes as discussed above.
Huiyong and Wang do not teach including the specific drug cisplatin in such particles.
Simonetti teaches functionalizing silica carriers using Si-CN silanes in order to allow for the controlled release of cisplatin from the carriers. (See title and abstract.) Simonetti teaches that cisplatin treats several types of solid tumors. (See page 64, paragraph 2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the mesoporous drug delivery nanoparticles of Huiyong and Wang in order to deliver the drug cisplatin by coating the silica carriers in silanes such as Si-CN that allow for binding and release of the drug from the particles as taught by Simonetti. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that  Huiyong and Wang already teach coating silicone based drug delivery particles with silanes to release anticancer drugs and Simonetti teaches specific silane/drug coating combinations that allow for the release of cisplatin that can treat several different solid tumors.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618